EXHIBIT 10.1

 
 
 
 
 
 
 
COGDELL SPENCER INC.
 
 
2010 LONG TERM INCENTIVE COMPENSATION PLAN
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
                                                                                   
Page
 
1.
DEFINITIONS 
1

 
2.
EFFECTIVE DATE AND TERMINATION OF PLAN 
5

 
3.
ADMINISTRATION OF PLAN 
5

 
4.
SHARES AND UNITS SUBJECT TO THE PLAN 
6

 
5.
PROVISIONS APPLICABLE TO STOCK OPTIONS 
7

 
6.
PROVISIONS APPLICABLE TO RESTRICTED STOCK 
11

 
7.
PROVISIONS APPLICABLE TO PHANTOM SHARES 
13

 
8.
PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS 
16

 
9.
OTHER EQUITY-BASED AWARDS 
17

 
10.
PERFORMANCE GOALS. 
17

 
11.
TAX WITHHOLDING 
17

 
12.
REGULATIONS AND APPROVALS 
18

 
13.
INTERPRETATION AND AMENDMENTS; OTHER RULES 
19

 
14.
CHANGES IN CAPITAL STRUCTURE 
19

 
15.
MISCELLANEOUS 
20

 
16.
EXHIBIT A 
24




 
 
 

--------------------------------------------------------------------------------

 



 
COGDELL SPENCER INC.
 
2010 LONG TERM INCENTIVE COMPENSATION PLAN
 
Cogdell Spencer Inc., a Maryland corporation, wishes to attract employees,
Directors and consultants to the Company and its Subsidiaries and induce
employees, Directors and consultants to remain with the Company and its
Subsidiaries, and encourage them to increase their efforts to make the Company’s
business more successful whether directly or through its Subsidiaries or other
affiliates.  In furtherance thereof, the Cogdell Spencer Inc. 2010 Long Term
Incentive Compensation Plan is designed to provide equity-based incentives to
employees, Directors and consultants of the Company and its
Subsidiaries.  Awards under the Plan may be made to selected employees,
Directors and consultants of the Company and its Subsidiaries in the form of
Options, Restricted Stock, Phantom Shares, Dividend Equivalent Rights and other
forms of equity-based compensation.
 
1.
DEFINITIONS.

 
Whenever used herein, the following terms shall have the meanings set forth
below:
 
“Articles of Amendment and Restatement” means the Amended and Restated Cogdell
Spencer Inc. Articles of Incorporation.
 
“Award,” except where referring to a particular category of grant under the
Plan, shall include Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Phantom Shares, Dividend Equivalent
Rights and other equity-based Awards as contemplated herein.
 
“Award Agreement” means a written agreement in a form approved by the Committee
as provided in Section 3.
 
“Beneficial Ownership” means ownership of Capital Stock by a Person who is or
would be stated as an owner of such Capital Stock either actually or
constructively through the application of Section 544 of the Code, as modified
by Sections 856(h)(1)(B) and 856(h)(3) of the Code.  The terms “Beneficially
Own” and “Beneficially Owns” shall have the correlative meanings.
 
“Board” means the Board of Directors of the Company.
 
“Capital Stock” means the Common Stock and preferred stock that may be issued
pursuant to Article V of the Articles of Amendment and Restatement.
 
“Capital Stock Ownership Limit” means 7.75% (by value or by number of shares,
whichever is more restrictive) of the outstanding Capital Stock of the Company,
excluding any such outstanding Capital Stock which is not treated as stock for
federal income tax purposes.  The number and value of shares of outstanding
Capital Stock of the Company shall be determined by the Board in good faith,
which determination shall be conclusive for all purposes hereof.
 
“Cause” means, unless otherwise provided in the Participant’s Award Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or its Subsidiaries or its
affiliates, (iii) the commission of a felony or a crime of moral turpitude, or
any crime involving the Company or its Subsidiaries, or any affiliate thereof,
(iv) fraud, misappropriation or embezzlement, (v) a material breach of the
Participant’s employment agreement (if any) with the Company or its Subsidiaries
or its affiliates, or (vi) any illegal act detrimental to the Company or its
Subsidiaries or its affiliates; provided, however, that, if at any particular
time the Participant is subject to an effective employment agreement with the
Company, then, in lieu of the foregoing definition, “Cause” shall at that time
have such meaning as may be specified in such employment agreement.
 

--------------------------------------------------------------------------------


 “Change in Control” means, unless otherwise provided in an Award Agreement, the
happening of any of the following:
 
 
(i)
any “person,” including a “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding the Company, any entity controlling,
controlled by or under common control with the Company, any trustee, fiduciary
or other person or entity holding securities under any employee benefit plan or
trust of the Company or any such entity, and with respect to any particular
Participant, the Participant and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which the Participant is a member, is
or becomes the “beneficial owner” (as defined in Rule 13(d)(3) under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of either (A) the combined voting power of the Company’s then
outstanding securities or (B) the then outstanding Shares (in either such case
other than as a result of an acquisition of securities directly from the
Company); provided, however, that, in no event shall a Change in Control be
deemed to have occurred upon an initial public offering of the Common Stock
under the Securities Act; or

 
 
(ii)
any consolidation or merger of the Company where the shareholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

 
 
(iii)
there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by shareholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

 
 
(iv)
the members of the Board at the beginning of any consecutive 24-calendar-month
period (the “Incumbent Directors”) cease for any reason other than due to death
to constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Company’s
shareholders, was approved or ratified by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director.

 

--------------------------------------------------------------------------------


Notwithstanding the foregoing, no event or condition shall constitute a Change
in Control to the extent that, if it were, a 20% tax would be imposed upon or
with respect to any Award under Section 409A of the Code; provided that, in such
a case, the event or condition shall continue to constitute a Change in Control
to the maximum extent possible (e.g., if applicable, in respect of vesting
without an acceleration of distribution) without causing the imposition of such
20% tax.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
“Committee” means the Compensation Committee appointed by the Board under
Section 3.
 
“Common Stock” means the Company’s Common Stock, par value $.01 per share,
either currently existing or authorized hereafter.
 
“Common Stock Ownership Limit” means 9.8% (by value or by number of shares,
whichever is more restrictive) of the outstanding Common Stock.  The number and
value of shares of outstanding Common Stock shall be determined by the Board in
good faith, which determination shall be conclusive for all purposes hereof.
 
“Company” means the Cogdell Spencer Inc., a Maryland corporation.
 
“Constructive Ownership” means ownership of any Capital Stock by a Person who is
or would be treated as an owner of such Capital Stock either actually or
constructively through the application of Section 318 of the Code, modified by
Section 856(d)(5) of the Code.  The terms “Constructively Own” and
“Constructively Owns” shall have the correlative meanings.
 
“Director” means a non-employee director of the Company or its Subsidiaries.
 
“Disability” means the occurrence of an event which would entitle an employee of
the Company to the payment of disability income under one of the Company’s
approved long-term disability income plans or, in the absence of such a plan,
unless otherwise provided by the Committee in the Participant’s Employment
Agreement, a disability which renders the Participant incapable of performing
all of his or her material duties for a period of at least 180 consecutive or
non-consecutive days during any consecutive twelve-month
period.  Notwithstanding the foregoing, no circumstances or condition shall
constitute a Disability to the extent that, if it were, a 20% tax would be
imposed upon or with respect to any Award under Section 409A of the Code;
provided that, in such a case, the event or condition shall continue to
constitute a Disability to the maximum extent possible (e.g., if applicable, in
regard of vesting without an acceleration of distribution) without causing the
imposition of such 20% tax.
 
“Dividend Equivalent Right” means a right awarded under Section 8 of the Plan to
receive (or have credited) the equivalent value of dividends paid on Common
Stock.
 
“Effective Date” means February 24, 2010.
 
“Excepted Holder” means any shareholder of the Company for whom an Excepted
Holder Ownership Limit is created by the Articles of Amendment and Restatement
or by the Board.
 
“Excepted Holder Ownership Limit” means, with respect to any Excepted Holder,
the percentage limit established by the Board pursuant to the Articles of
Amendment and Restatement, or as other wise established by the Board in its
discretion, subject in all cases to the requirements, limitations and adjustment
provisions set forth in the Articles of Amendment and Restatement.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 

--------------------------------------------------------------------------------


“Fair Market Value” per Share as of a particular date means (i) if Shares are
then listed on a national stock exchange, the closing sales price per Share on
the exchange for the last preceding date on which there was a sale of Shares on
such exchange, as determined by the Committee, (ii) if Shares are not then
listed on a national stock exchange but are then traded on an over-the-counter
market, the average of the closing bid and asked prices for the Shares in such
over-the-counter market for the last preceding date on which there was a sale of
such Shares in such market, as determined by the Committee, or (iii) if Shares
are not then listed on a national stock exchange or traded on an
over-the-counter market, such value as the Committee in its discretion may in
good faith determine; provided that, where the Shares are so listed or traded,
the Committee may make such discretionary determinations where the Shares have
not been traded for 10 trading days.  Notwithstanding the foregoing, with
respect to any “stock right” within the meaning of Section 409A of the Code,
Fair Market Value shall not be less than the “fair market value” of the shares
of Common Stock determined in accordance with the final regulations promulgated
under Section 409A of the Code.
 
“Grantee” means an employee, Director or consultant granted Restricted Stock,
Phantom Shares or Dividend Equivalent Rights or such other equity-based Awards
(other than an Option) as may be granted pursuant to Section 9 hereunder.
 
“Incentive Stock Option” means an “incentive stock option” within the meaning of
Section 422(b) of the Code.
 
“IPO” means the initial public offering of the Company’s Common Stock.
 
“Non-Qualified Stock Option” means an Option which is not an Incentive Stock
Option.
 
“Option” means the right to purchase, at a price and for the term fixed by the
Committee in accordance with the Plan, and subject to such other limitations and
restrictions in the Plan and the applicable Award Agreement, a number of Shares
determined by the Committee.
 
“Optionee” means an employee or Director of, or consultant to, the Company to
whom an Option is granted, or the Successors of the Optionee, as the context so
requires.
 
“Option Price” means the price per Share, determined by the Board or the
Committee, at which an Option may be exercised.
 
“Participant” means a Grantee or Optionee.
 
“Partnership Units” means any OP Units, Preferred Units, Junior Units or any
other fractional share of the Partnership Interests as defined in, and
authorized pursuant to, the Agreement of Limited Partnership of Cogdell Spencer
LP, as amended from time to time, by and among its general partner, CS Business
Trust I, a Maryland business trust, and its limited partner, CS Business Trust
II, a Maryland business trust.
 
“Performance Goals” have the meaning set forth in Section 10.
 
“Performance Period” means any period designated by the Committee for which the
Performance Criteria (as defined in Exhibit A) shall be calculated; provided
however, that Performance Period shall be the five-year period commencing on the
Effective Date unless otherwise designated by the Committee.
 
“Person” means an individual, corporation, partnership, limited liability
company, estate, trust (including trust qualified under Section 401(a) or
501(c)(17) of the Code), a portion of a trust permanently set aside for or to be
used exclusively for the purposes described in Section 642(c) of the Code,
association, private foundation within the meaning of Section 509(a) of the
Code, joint stock company or other entity; but does not include an underwriter
acting in a capacity as such in a public offering of shares of Capital Stock
provided that the ownership of such shares of Capital Stock by such underwriter
would not result in the Company being “closely held” within the meaning of
Section 856(h) of the Code, or otherwise result in the Company failing to
qualify as a REIT.
 

--------------------------------------------------------------------------------


“Phantom Share” means a right, pursuant to the Plan, of the Grantee to payment
of the Phantom Share Value in accordance with Section 7.
 
“Phantom Share Value,” per Phantom Share, means the Fair Market Value of a Share
of Common Stock or, if so provided by the Committee, such Fair Market Value to
the extent in excess of a base value established by the Committee at the time of
grant (which base value may not be less than the Fair Market Value of the
underlying Shares at the date of grant).
 
“Plan” means the Company’s 2010 Long Term Incentive Compensation Plan, as set
forth herein and as the same may from time to time be amended.
 
“REIT” shall mean a real estate investment trust under Sections 856 through 860
of the Code.
 
“Restricted Stock” means an award of Shares that are subject to restrictions in
accordance with Section 6 hereunder.
 
“Retirement” means the Termination of Service of a Participant with the Company
under circumstances which would entitle an employee of the Company to an
immediate pension under one of the Company’s approved retirement plans, or, in
the absence of such a plan, unless otherwise provided by the Committee in the
Participant’s Award Agreement, the Termination of Service (other than for Cause)
of a Participant on or after the Participant’s attainment of age 65 or on or
after the Participant’s attainment of age 55 with five consecutive years of
service with the Company or any Subsidiaries or affiliates.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Settlement Date” means the date determined under Section 7.4(c).
 
“Shares” means shares of Common Stock of the Company.
 
“Subsidiary” means any corporation (other than the Company), partnership or
other entity at least 50% of the economic interest in the equity of which is
owned by the Company or by another subsidiary.
 
“Successor of the Optionee” means the legal representative of the estate of a
deceased Optionee or the person or persons who shall acquire the right to
exercise an Option by bequest or inheritance or by reason of the death of the
Optionee.
 
“Termination of Service” means a Participant’s termination of employment or
other service, as applicable, with the Company, its Subsidiaries and, as
applicable, affiliates.  Cessation of service as an officer, or employee,
Director and consultant shall not be treated as a Termination of Service if the
Participant continues without interruption to serve thereafter in another one
(or more) of such other capacities.  With respect to any Award subject to
Section 409A of the Code, Termination of Service shall be a "separation from
service" as interpreted within the meaning of Section 409A of the Code and
Treasury Regulation 1.409A-1(h).
 

--------------------------------------------------------------------------------


2.
EFFECTIVE DATE AND TERMINATION OF PLAN.

 
The effective date of the Plan is February 24, 2010; provided, however, that the
Plan shall not become effective unless and until it is approved by the requisite
percentage of the shareholders of the Company.  The Plan shall terminate on, and
no Award shall be granted hereunder on or after, the 10-year anniversary of the
earlier of the approval of the Plan by (i) the Board or (ii) the shareholders of
the Company; provided, however, that the Board may at any time prior to that
date terminate the Plan.
 
3.
ADMINISTRATION OF PLAN.

 
(a)      The Plan shall be administered by the Committee appointed by the
Board.  The Committee shall consist of at least two individuals each of whom
shall be a “nonemployee director” as defined in Rule 16b-3 as promulgated by the
Securities and Exchange Commission (“Rule 16b-3”) under the Exchange Act and
shall, at such times as the Company is subject to Section 162(m) of the Code (to
the extent relief from the limitation of Section 162(m) of the Code is sought
with respect to Awards), qualify as “outside directors” for purposes of
Section 162(m) of the Code; provided that no action taken by the Committee
(including without limitation grants) shall be invalidated because any or all of
the members of the Committee fails to satisfy the foregoing requirements of this
sentence.  The acts of a majority of the members present at any meeting of the
Committee at which a quorum is present, or acts approved in writing by a
majority of the entire Committee, shall be the acts of the Committee for
purposes of the Plan.  If and to the extent applicable, no member of the
Committee may act as to matters under the Plan specifically relating to such
member. Notwithstanding the other foregoing provisions of this Section 3(a), any
Award under the Plan to a person who is a member of the Committee shall be made
and administered by the Board.  If no Committee is designated by the Board to
act for these purposes, the Board shall have the rights and responsibilities of
the Committee hereunder and under the Award Agreements.
 
(b)      Subject to the provisions of the Plan, the Committee shall in its
discretion as reflected by the terms of the Award Agreements (i) authorize the
granting of Awards to employees, Directors and consultants of the Company and
its Subsidiaries; and (ii) determine the eligibility of an employee, Director or
consultant to receive an Award, as well as determine the number of Shares to be
covered under any Award Agreement, considering the position and responsibilities
of the employee, Director or consultant, the nature and value to the Company of
the employee’s, Director’s or consultant’s present and potential contribution to
the success of the Company whether directly or through its Subsidiaries or
affiliates and such other factors as the Committee may deem relevant.
 
(c)      The Award Agreement shall contain such other terms, provisions and
conditions not inconsistent herewith as shall be determined by the
Committee.  In the event that any Award Agreement or other agreement hereunder
provides (without regard to this sentence) for the obligation of the Company or
any Subsidiary or affiliate thereof to purchase or repurchase Shares from a
Participant or any other person, then, notwithstanding the provisions of the
Award Agreement or such other agreement, such obligation shall not apply to the
extent that the purchase or repurchase would not be permitted under governing
state law.  The Participant shall take whatever additional actions and execute
whatever additional documents the Committee may in its reasonable judgment deem
necessary or advisable in order to carry out or effect one or more of the
obligations or restrictions imposed on the Participant pursuant to the express
provisions of the Plan and the Award Agreement.
 

--------------------------------------------------------------------------------


4.
SHARES AND UNITS SUBJECT TO THE PLAN.

 
 
4.1
In General.

 
(a)      Subject to Section 4.2, and subject to adjustments as provided in
Section 14, the total number of Shares subject to Options or other equity-based
Awards granted under the Plan, Shares of Restricted Stock and Phantom Shares
granted under the Plan, in the aggregate, may not exceed 1,512,000
shares.  Shares distributed under the Plan may be treasury Shares or authorized
but unissued Shares.  Any Shares that have been granted as Restricted Stock or
that have been reserved for distribution in payment for Options, Phantom Shares
or other equity-based Awards under Section 9 but are later forfeited or for any
other reason are not payable under the Plan may again be made the subject of
Awards under the Plan.
 
(b)      Shares subject to Dividend Equivalent Rights, other than Dividend
Equivalent Rights based directly on the dividends payable with respect to Shares
subject to Options or the dividends payable on a number of Shares corresponding
to the number of Phantom Shares awarded, shall be subject to the limitation of
Section 4.1(a).  If any Phantom Shares, Dividend Equivalent Rights or other
equity-based Awards under Section 9 are paid out in cash, then, notwithstanding
the first sentence of Section 4.1(a) above, the underlying Shares may again be
made the subject of Awards under the Plan.
 
(c)      The certificates for Shares issued hereunder may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer
hereunder or under the Award Agreement, or as the Committee may otherwise deem
appropriate.
 
 
4.2
Options.

 
Subject to adjustments pursuant to Section 14, and subject to the last sentence
of Section 4.1(a), Incentive Stock Options with respect to an aggregate of no
more than 1,512,000.  Shares may be granted under the Plan.  Subject to
adjustments pursuant to Section 14, in no event may any Optionee receive Options
for more than 1,512,000 Shares in any one year.
 
 
4.3
Participation Limitation

 
(a)      Limitation of Ownership.  No Award shall be issued under the Plan to
any person who assuming exercise of all options and payment of all awards held
by such person, would Beneficially or Constructively Own Capital Stock of the
Company in excess of the Common Stock Ownership Limit or the Capital Stock
Ownership Limit, unless the foregoing restriction is expressly and specifically
waived by action of the independent Directors of the Board; provided, however,
that an Excepted Holder would be permitted to Beneficially or Constructively Own
Shares in excess of such limits provided that such Shares are not in excess of
the Excepted Holder Ownership Limit for such Excepted Holder.
 
(b)      No award shall be issued under the Plan to any person who after such
Award would Beneficially or Constructively Own Shares in the Company that would
result in the Company being “closely held” within the meaning of Section 856(h)
of the Code, or otherwise failing to qualify as a REIT (including but not
limited to ownership that would result in the Company owning (actually or
Constructively) an interest in a tenant that is described in
Section 856(d)(2)(B) of the Code if the income derived by the Company (either
directly or indirectly through its Subsidiaries) from such tenant would cause
the Company to fail to satisfy any of the gross income requirements of
Section 856(c) of the Code).
 

--------------------------------------------------------------------------------


5.
PROVISIONS APPLICABLE TO STOCK OPTIONS.

 
 
5.1
Grant of Option.

 
Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) determine and
designate from time to time those employees, Directors or consultants of the
Company and its Subsidiaries to whom Options are to be granted and the number of
Shares to be optioned to each employee, Director or consultant; (ii) determine
whether to grant Options intended to be Incentive Stock Options, or to grant
Non-Qualified Stock Options, or both (to the extent that any Option does not
qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option); provided that Incentive Stock Options may only be
granted to employees of the Company or its Subsidiaries; (iii) determine the
time or times when and the manner and condition in which each Option shall be
exercisable and the duration of the exercise period; (iv) designate each Option
as one intended to be an Incentive Stock Option or as a Non-Qualified Stock
Option; and (v) determine or impose other conditions to the grant or exercise of
Options under the Plan as it may deem appropriate.
 
 
5.2
Option Price.

 
The Option Price shall be determined by the Committee on the date the Option is
granted and reflected in the Award Agreement, as the same may be amended from
time to time.  Any particular Award Agreement may provide for different Option
Prices for specified amounts of Shares subject to the Option.  The Option Price
with respect to each Option shall not be less than 100% of the Fair Market Value
of a Share on the day the Option is granted.
 
 
5.3
Period of Option and Vesting.

 
(a)      Unless earlier expired, forfeited or otherwise terminated, each Option
shall expire in its entirety upon the 10th anniversary of the date of grant or
shall have such other term (which may be shorter, but not longer, in the case of
Incentive Stock Options) as is set forth in the applicable Award Agreement
(except that, in the case of an individual described in Section 422(b)(6) of the
Code (relating to certain more than 10% owners) who is granted an Incentive
Stock Option, the term of such Option shall be no more than five years from the
date of grant).  The Option shall also expire, be forfeited and terminate at
such times and in such circumstances as otherwise provided hereunder or under
the Award Agreement.
 
(b)      Each Option, to the extent that the Optionee has not had a Termination
of Service and the Option has not otherwise lapsed, expired, terminated or been
forfeited, shall first become exercisable according to the terms and conditions
set forth in the Award Agreement, as determined by the Committee at the time of
grant.  Unless otherwise determined by the Committee at the time of grant, such
stock options shall vest ratably, in annual installments, over a four-year
period beginning on the date of grant.  Unless otherwise provided in the Award
Agreement, no Option (or portion thereof) shall ever be exercisable if the
Optionee has a Termination of Service before the time at which such Option (or
portion thereof) would otherwise have become exercisable, and any Option that
would otherwise become exercisable after such Termination of Service shall not
become exercisable and shall be forfeited upon such
termination.  Notwithstanding the foregoing provisions of this Section 5.3(b),
Options exercisable pursuant to the schedule set forth by the Committee at the
time of grant may be fully or more rapidly exercisable or otherwise vested at
any time in the discretion of the Committee.  Upon and after the death of an
Optionee, such Optionee’s Options, if and to the extent otherwise exercisable
hereunder or under the applicable Award Agreement after the Optionee’s death,
may be exercised by the Successors of the Optionee.
 

--------------------------------------------------------------------------------


 
5.4
Exercisability Upon and After Termination of Optionee.

 
(a)      Subject to provisions of the Award Agreement, in the event the Optionee
has a Termination of Service other than by the Company or its Subsidiaries for
Cause or other than by reason of death, Retirement or Disability, no exercise of
an Option may occur after the expiration of the three-month period to follow the
termination, or if earlier, the expiration of the term of the Option as provided
under Section 5.3(a); provided that, if the Optionee should die after the
Termination of Service, such termination being for a reason other than
Disability or Retirement, but while the Option is still in effect, the Option
(if and to the extent otherwise exercisable by the Optionee at the time of
death) may be exercised until the earlier of (i) one year from the date of the
Termination of Service of the Optionee, or (ii) the date on which the term of
the Option expires in accordance with Section 5.3(a).
 
(b)      Subject to provisions of the Award Agreement, in the event the Optionee
has a Termination of Service on account of death, Retirement or Disability, the
Option (whether or not otherwise exercisable) may be exercised until the earlier
of (i) one year from the date of the Termination of Service of the Optionee, or
(ii) the date on which the term of the Option expires in accordance with Section
5.3.
 
(c)      Notwithstanding any other provision hereof, unless otherwise provided
in the Award Agreement, if the Optionee has a Termination of Service by the
Company, a Subsidiary or affiliate for Cause the Optionee’s Options, to the
extent then unexercised, shall thereupon cease to be exercisable and shall be
forfeited forthwith (whether or not the Options were exercisable previously).
 
 
5.5
Exercise of Options.

 
(a)      Subject to vesting, restrictions on exercisability and other
restrictions provided for hereunder or otherwise imposed in accordance herewith,
an Option may be exercised, and payment in full of the aggregate Option Price
made, by an Optionee only by written notice (in the form prescribed by the
Committee) to the Company or its designee specifying the number of Shares to be
purchased.
 
(b)      Without limiting the scope of the Committee’s discretion hereunder, the
Committee may impose such other restrictions on the exercise of Options (whether
or not in the nature of the foregoing restrictions) as it may deem necessary or
appropriate.
 
 
5.6
Payment.

 
(a)      The aggregate Option Price shall be paid in full upon the exercise of
the Option.  Payment must be made by one of the following methods:
 
(i)           a certified or bank cashier’s check;
 
(ii)           subject to Section 12(e), the proceeds of a Company loan program
or third-party sale program or a notice acceptable to the Committee given as
consideration under such a program, in each case if permitted by the Committee
in its discretion, if such a program has been established and the Optionee is
eligible to participate therein;
 
(iii)           if approved by the Committee in its discretion, Shares of
previously owned Common Stock, which have been previously owned for more than
six months, having an aggregate Fair Market Value on the date of exercise equal
to the aggregate Option Price;
 
(iv)           other than as prohibited under Section 13(k) of the Exchange Act,
if approved by the Committee in its discretion, through the written election of
the Optionee to have Shares withheld by the Company from the Shares otherwise to
be received, with such withheld Shares having an aggregate Fair Market Value on
the date of exercise equal to the aggregate Option Price; or
 
(v)           by any combination of such methods of payment or any other method
acceptable to the Committee in its discretion.
 

--------------------------------------------------------------------------------


(b)      Except in the case of Options exercised by certified or bank cashier’s
check, the Committee may impose limitations and prohibitions on the exercise of
Options as it deems appropriate, including, without limitation, any limitation
or prohibition designed to avoid accounting consequences which may result from
the use of Common Stock as payment upon exercise of an Option.
 
(c)      The Committee shall provide in the Award Agreement the extent (if any)
to which an Option may be exercised with respect to any fractional Share,
including whether any fractional Shares resulting from an Optionee’s exercise
may be paid in cash.
 
 
5.7
Stock Appreciation Rights.

 
The Committee, in its discretion, may (taking into account, without limitation,
the application of Section 409A of the Code, as the Committee may deem
appropriate) also permit the Optionee to elect to receive upon the exercise of
an Option a combination of Shares and cash, or, in the discretion of the
Committee, either Shares or cash, with an aggregate Fair Market Value (or, to
the extent of payment in cash, in an amount) equal to the excess of the Fair
Market Value of the Shares with respect to which the Option is being exercised
over the aggregate Option Price, as determined as of the day the Option is
exercised.
 
 
5.8
Exercise by Successors.

 
An Option may be exercised, and payment in full of the aggregate Option Price
made, by the Successors of the Optionee only by written notice (as may be
prescribed by the Committee) to the Company specifying the number of Shares to
be purchased.  Such notice shall state that the aggregate Option Price will be
paid in full, or that the Option will be exercised as otherwise provided
hereunder, in the discretion of the Company or the Committee, if and as
applicable.
 
 
5.9
Nontransferability of Option.

 
Except if otherwise provided in the applicable Award Agreement, each Option
granted under the Plan shall be nontransferable by the Optionee except by will
or the laws of descent and distribution of the state wherein the Optionee is
domiciled at the time of his death; provided, however, that the Committee may
(but need not) permit other transfers, where the Committee concludes that such
transferability (i) does not result in accelerated U.S. federal income taxation,
(ii) does not cause any Option intended to be an Incentive Stock Option to fail
to be described in Section 422(b) of the Code, (iii) complies with applicable
law, including securities laws, and (iv) is otherwise appropriate and desirable.
 
 
5.10
Certain Incentive Stock Option Provisions.

 
(a)           In no event may an Incentive Stock Option be granted other than to
employees of the Company or a “subsidiary corporation” (as defined in Section
424(f) of the Code) or a “parent corporation” (as defined in Section 424(e) of
the Code) with respect to the Company.  The aggregate Fair Market Value,
determined as of the date an Option is granted, of the Common Stock for which
any Optionee may be awarded Incentive Stock Options which are first exercisable
by the Optionee during any calendar year under the Plan (or any other stock
option plan required to be taken into account under Section 422(d) of the Code)
shall not exceed $100,000.  To the extent the $100,000 limit referred to in the
preceding sentence is exceeded, an Option will be treated as a Non-Qualified
Stock Option.
 
(b)           If Shares acquired upon exercise of an Incentive Stock Option are
disposed of in a disqualifying disposition within the meaning of Section 422 of
the Code by an Optionee prior to the expiration of either two years from the
date of grant of such Option or one year from the transfer of Shares to the
Optionee pursuant to the exercise of such Option, or in any other disqualifying
disposition within the meaning of Section 422 of the Code, such Optionee shall
notify the Company in writing as soon as practicable thereafter of the date and
terms of such disposition and, if the Company (or any affiliate thereof)
thereupon has a tax-withholding obligation, shall pay to the Company (or such
affiliate) an amount equal to any withholding tax the Company (or affiliate) is
required to pay as a result of the disqualifying disposition.
 
(c)           Notwithstanding Section 5.2, the Option Price with respect to each
Incentive Stock Option shall not be less than 100%, or 110% in the case of an
individual described in Section 422(b)(6) of the Code (relating to certain 10%
owners), of the Fair Market Value of a Share on the day the Option is
granted.  In the case of an individual described in Section 422(b)(6) of the
Code who is granted an Incentive Stock Option, the term of such Option shall be
no more than five years from the date of grant.
 

--------------------------------------------------------------------------------


6.
PROVISIONS APPLICABLE TO RESTRICTED STOCK.

 
 
6.1
Grant of Restricted Stock.

 
(a)      In connection with the grant of Restricted Stock, whether or not
performance goals (as provided for under Section 10) apply thereto, the
Committee shall establish one or more vesting periods with respect to the shares
of Restricted Stock granted, the length of which shall be determined in the
discretion of the Committee.  Subject to the provisions of this Section 6, the
applicable Award Agreement and the other provisions of the Plan, restrictions on
Restricted Stock shall lapse if the Grantee satisfies all applicable employment
or other service requirements through the end of the applicable vesting period.
 
(b)      Subject to the other terms of the Plan, the Committee may, in its
discretion as reflected by the terms of the applicable Award Agreement:
(i) authorize the granting of Restricted Stock to employees, Directors and
consultants of the Company and its Subsidiaries; (ii) provide a specified
purchase price for the Restricted Stock (whether or not the payment of a
purchase price is required by any state law applicable to the Company);
(iii) determine the restrictions applicable to Restricted Stock and
(iv) determine or impose other conditions, including any applicable performance
goals, to the grant of Restricted Stock under the Plan as it may deem
appropriate.
 
 
6.2
Certificates.

 
(a)      In the discretion of the Committee, each Grantee of Restricted Stock
may be issued a stock certificate in respect of Shares of Restricted Stock
awarded under the Plan.  A “book entry” (by computerized or manual entry) shall
be made in the records of the Company to evidence an award of Restricted Stock,
where no certificate is issued in the name of the Grantee.  Each certificate, if
any, shall be registered in the name of the Grantee and may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer
hereunder or under the Award Agreement, or as the Committee may otherwise deem
appropriate, and, without limiting the generality of the foregoing, shall bear a
legend referring to the terms, conditions, and restrictions applicable to such
Award, substantially in the following form:
 
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COGDELL SPENCER INC. 2010 LONG TERM INCENTIVE COMPENSATION PLAN AND AN AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND COGDELL SPENCER
INC.  COPIES OF SUCH PLAN AND AWARD AGREEMENT ARE ON FILE IN THE OFFICES OF
COGDELL SPENCER INC. AT 4401 BARCLAY DOWNS DRIVE, SUITE 300, CHARLOTTE, NC
28209-4670.
 
(b)      The Committee shall require that any stock certificates evidencing such
Shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and may in its discretion require that, as a condition of any
Restricted Stock award, the Grantee shall have delivered to the Company a stock
power, endorsed in blank, relating to the stock covered by such Restricted Stock
Award.  If and when such restrictions so lapse, any stock certificates shall be
delivered by the Company to the Grantee or his or her designee as provided in
Section 6.3 (and the stock power shall be so delivered or shall be discarded).
 

--------------------------------------------------------------------------------


 
6.3
Restrictions and Conditions.

 
Unless otherwise provided by the Committee, the Shares of Restricted Stock
awarded pursuant to the Plan shall be subject to the following restrictions and
conditions:
 
(i)           Subject to the provisions of the Plan and the Award Agreements,
during a period commencing with the date of such Award and ending on the date
the period of forfeiture with respect to such Shares of Restricted Stock lapses,
the Grantee shall not be permitted voluntarily or involuntarily to sell,
transfer, pledge, anticipate, alienate, encumber or assign Shares of Restricted
Stock awarded under the Plan (or have such Shares attached or
garnished).  Subject to the provisions of the Award Agreements and clauses (iii)
and (iv) below, the period of forfeiture with respect to Shares of Restricted
Stock granted hereunder shall lapse as provided in the applicable Award
Agreement.  Notwithstanding the foregoing, unless otherwise expressly provided
by the Committee, the period of forfeiture with respect to such Shares of
Restricted Stock shall only lapse as to whole Shares.
 
(ii)           Except as provided in the foregoing clause (i), below in this
clause (ii), in Section 14, or as otherwise provided in the applicable Award
Agreement, the Grantee shall have, in respect of the Shares of Restricted Stock,
all of the rights of a shareholder of the Company, including the right to vote
the Shares, and, except as provided below, the right to receive any cash
dividends.  The Committee may provide in the Award Agreement that cash dividends
on such Shares shall be held by the Company (unsegregated as a part of its
general assets) until the period of forfeiture lapses (and forfeited if the
underlying Shares are forfeited), and paid over to the Grantee as soon as
practicable after such period lapses (if not forfeited), or alternatively may
provide for other treatment of such dividends (including without limitation the
crediting of Phantom Shares in respect of dividends or other deferral
provisions).  Certificates for Shares (not subject to restrictions hereunder)
shall be delivered to the Grantee or his or her designee promptly after, and
only after, the period of forfeiture shall lapse without forfeiture in respect
of such Shares of Restricted Stock.
 
(iii)           Unless otherwise provided in an applicable employment agreement
or Award Agreement, and subject to clause (iv) below, if the Grantee has a
Termination of Service by the Company or its Subsidiaries (or, if applicable,
its affiliates) for Cause, or if the Grantee terminates his or her employment
without Good Reason (as defined in the applicable employment agreement) or by
the Grantee for any reason other than his or her death, Retirement or
Disability, during the applicable period of forfeiture, then (A) all Restricted
Stock still subject to restriction shall thereupon, and with no further action,
be forfeited by the Grantee, and (B) the Company shall pay to the Grantee as
soon as practicable (and in no event more than 30 days) after such termination
an amount, if any, equal to the lesser of (x) the amount paid by the Grantee, if
any, for such forfeited Restricted Stock as contemplated by Section 6.1, and (y)
the Fair Market Value on the date of termination of the forfeited Restricted
Stock.
 
(iv)           Unless otherwise provided in an applicable employment agreement
or Award Agreement, in the event the Grantee has a Termination of Service on
account of his or her death, Disability or Retirement, or the Grantee has a
Termination of Service by the Company or its Subsidiaries for any reason other
than Cause, or if the Grantee terminates his or her employment with Good Reason
(as defined in the applicable employment agreement), or in the event of a Change
in Control (regardless of whether a termination follows thereafter), during the
applicable period of forfeiture, then restrictions under the Plan will
immediately lapse on all Restricted Stock granted to the applicable Grantee.
 

--------------------------------------------------------------------------------


7.
PROVISIONS APPLICABLE TO PHANTOM SHARES.

 
 
7.1
Grant of Phantom Shares.

 
Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the applicable Award Agreement: (i) authorize the
granting of Phantom Shares to employees, Directors and consultants of the
Company and its Subsidiaries and (ii) determine or impose other conditions to
the grant of Phantom Shares under the Plan as it may deem appropriate.
 
 
7.2
Term.

 
The Committee may provide in an Award Agreement that any particular Phantom
Share shall expire at the end of a specified term.
 
 
7.3
Vesting.

 
Phantom Shares shall vest as provided in the applicable Award Agreement.
 
 
7.4
Settlement of Phantom Shares.

 
(a)      Each vested and outstanding Phantom Share shall be settled by the
transfer to the Grantee of one Share; provided that, the Committee at the time
of grant may provide that a Phantom Share may be settled (i) in cash at the
applicable Phantom Share Value, (ii) in cash or by transfer of Shares as elected
by the Grantee in accordance with procedures established by the Committee or
(iii) in cash or by transfer of Shares as elected by the Company.
 
(b)      Each Phantom Share shall be settled with a single-sum payment or
distribution by the Company; provided that, with respect to Phantom Shares of a
Grantee which have a common Settlement Date, the Committee (taking into account,
without limitation, Section 409A of the Code, as the Committee may deem
appropriate) may permit the Grantee to elect in accordance with procedures
established by the Committee to receive installment payments over a period not
to exceed 10 years.
 

--------------------------------------------------------------------------------


(c)  (i)           Unless otherwise provided in the applicable Award Agreement,
the “Settlement Date” with respect to a Grantee is the first day of the month to
follow the Grantee’s Termination of Service; provided, however, that a Grantee
may elect, if permitted by and in accordance with procedures to be established
by the Committee, that such Settlement Date will be deferred as elected by the
Grantee to a time permitted by the Committee under such procedures.  All initial
elections to defer the Settlement Date shall be made in accordance with the
requirements of Section 409A of the Code.  In addition, unless otherwise
determined by the Committee, any subsequent elections under this Section
7.4(c)(i) must, except as may otherwise be permitted under the rules applicable
under Section 409A of the Code, (A) not be effective for at least one year after
they are made, or, in the case of payments to commence at a specific time, be
made at least one year before the first scheduled payment and (B) defer the
commencement of distributions (and each affected distribution) for at least five
years.


(ii)      Notwithstanding Section 7.4(c)(i), the Committee may provide that
distributions of Phantom Shares can be elected at any time in those cases in
which the Phantom Share Value is determined by reference to Fair Market Value to
the extent in excess of a base value, rather than by reference to unreduced Fair
Market Value.
 
(iii)                 Notwithstanding the foregoing, the Settlement Date, if not
earlier pursuant to this Section 7.4(c), is the date of the Grantee’s death.
 
(d)      Notwithstanding the other provisions of this Section 7, taking into
account, without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate, in the event of a Change in Control, the
Settlement Date shall be the date of such Change in Control and all amounts due
with respect to Phantom Shares to a Grantee hereunder shall be paid as soon as
practicable (but in no event more than 30 days) after such Change in Control,
unless such Grantee elects otherwise in accordance with procedures established
by the Committee.
 
(e)      Notwithstanding any other provision of the Plan, taking into account,
without limitation, the application of Section 409A of the Code, as the
Committee may deem appropriate, a Grantee may receive any amounts to be paid in
installments as provided in Section 7.4(b) or deferred by the Grantee as
provided in Section 7.4(c) in the event of an “Unforeseeable Emergency.” For
these purposes, an “Unforeseeable Emergency” means an event that would cause a
severe financial hardship to the Grantee resulting from (x) a sudden and
unexpected illness or accident of the Grantee or “dependent,” as defined in
Section 152(a) of the Code, of the Grantee, (y) loss of the Grantee’s property
due to casualty (including the need to rebuild a home following damage to a home
not otherwise covered by insurance, for example, not as a result of a natural
disaster), or (z) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Grantee.  The
circumstances that will constitute an Unforeseeable Emergency will depend upon
the facts of each case, but, in any case, payment may not be made to the extent
that such hardship is or may be relieved:
 
(i)           through reimbursement or compensation by insurance or otherwise,
 
(ii)           by liquidation of the Grantee’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship, or
 
(iii)           by future cessation of the making of additional deferrals under
Section 7.4(b) and (c).
 
Without limitation, the need to send a Grantee’s child to college or the desire
to purchase a home shall not constitute an Unforeseeable
Emergency.  Distributions of amounts because of an Unforeseeable Emergency shall
be permitted to the extent reasonably needed to satisfy the emergency need.
 

--------------------------------------------------------------------------------


 
7.5
Other Phantom Share Provisions.

 
(a)      Except as permitted by the Committee, rights to payments with respect
to Phantom Shares granted under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, garnishment, levy, execution, or other legal or equitable process,
either voluntary or involuntary; and any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, attach or garnish, or levy or execute on any
right to payments or other benefits payable hereunder, shall be void.
 
(b)      A Grantee may designate in writing, on forms to be prescribed by the
Committee, a beneficiary or beneficiaries to receive any payments payable after
his or her death and may amend or revoke such designation at any time.  If no
beneficiary designation is in effect at the time of a Grantee’s death, payments
hereunder shall be made to the Grantee’s estate.  If a Grantee with a vested
Phantom Share dies, such Phantom Share shall be settled and the Phantom Share
Value in respect of such Phantom Shares paid, and any payments deferred pursuant
to an election under Section 7.4(c) shall be accelerated and paid, as soon as
practicable (but no later than 60 days) after the date of death to such
Grantee’s beneficiary or estate, as applicable.
 
(c)      The Committee may, taking into account, without limitation, the
application of Section 409A of the Code, as the Committee may deem appropriate,
establish a program under which distributions with respect to Phantom Shares may
be deferred for periods in addition to those otherwise contemplated by the
foregoing provisions of this Section 7.  Such program may include, without
limitation, provisions for the crediting of earnings and losses on unpaid
amounts, and, if permitted by the Committee, provisions under which Participants
may select from among hypothetical investment alternatives for such deferred
amounts in accordance with procedures established by the Committee.
 
(d)      Phantom Shares (including for purposes of this Section 7.5(d) any
accounts established to facilitate the implementation of Section 7.4(c)), are
solely a device for the measurement and determination of the amounts to be paid
to a Grantee under the Plan.  Each Grantee’s right in the Phantom Shares is
limited to the right to receive payment, if any, as may herein be provided.  The
Phantom Shares do not constitute Common Stock and shall not be treated as (or as
giving rise to) property or as a trust fund of any kind; provided, however, that
the Company may establish a mere bookkeeping reserve to meet its obligations
hereunder or a trust or other funding vehicle that would not cause the Plan to
be deemed to be funded for tax purposes or for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.  The right of any
Grantee of Phantom Shares to receive payments by virtue of participation in the
Plan shall be no greater than the right of any unsecured general creditor of the
Company.
 
(e)      Notwithstanding any other provision of this Section 7, any fractional
Phantom Share will be paid out in cash at the Phantom Share Value as of the
Settlement Date.
 
(f)      No Phantom Share shall be construed to give any Grantee any rights with
respect to Shares or any ownership interest in the Company.  Except as may be
provided in accordance with Section 8, no provision of the Plan shall be
interpreted to confer upon any Grantee of a Phantom Share any voting, dividend
or derivative or other similar rights with respect to any Phantom Share.
 

--------------------------------------------------------------------------------


 
7.6
Claims Procedures.

 
(a)      To the extent that the Plan is determined by the Committee to be
subject to the Employee Retirement Income Security Act of 1974, as amended, the
Grantee, or his beneficiary hereunder or authorized representative, may file a
claim for benefits with respect to Phantom Shares under the Plan by written
communication to the Committee or its designee.  A claim is not considered filed
until such communication is actually received.  Within 90 days (or, if special
circumstances require an extension of time for processing, 180 days, in which
case notice of such special circumstances should be provided within the initial
90-day period) after the filing of the claim, the Committee will either:
 
(i)           approve the claim and take appropriate steps for satisfaction of
the claim; or
 
(ii)           if the claim is wholly or partially denied, advise the claimant
of such denial by furnishing to him a written notice of such denial setting
forth (A) the specific reason or reasons for the denial; (B) specific reference
to pertinent provisions of the Plan on which the denial is based and, if the
denial is based in whole or in part on any rule of construction or
interpretation adopted by the Committee, a reference to such rule, a copy of
which shall be provided to the claimant; (C) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of the reasons why such material or information is necessary; and
(D) a reference to this Section 7.6 as the provision setting forth the claims
procedure under the Plan.
 
(b)      The claimant may request a review of any denial of his claim by written
application to the Committee within 60 days after receipt of the notice of
denial of such claim.  Within 60 days (or, if special circumstances require an
extension of time for processing, 120 days, in which case notice of such special
circumstances should be provided within the initial 60-day period) after receipt
of written application for review, the Committee will provide the claimant with
its decision in writing, including, if the claimant’s claim is not approved,
specific reasons for the decision and specific references to the Plan provisions
on which the decision is based.
 
8.
PROVISIONS APPLICABLE TO DIVIDEND EQUIVALENT RIGHTS.

 
 
8.1
Grant of Dividend Equivalent Rights.

 
Subject to the other terms of the Plan, the Committee shall, in its discretion
as reflected by the terms of the Award Agreements, authorize the granting of
Dividend Equivalent Rights to employees, Directors and consultants of the
Company and its Subsidiaries based on the regular cash dividends declared on
Common Stock, to be credited as of the dividend payment dates, during the period
between the date an Award is granted, and the date such Award is exercised,
vests or expires, as determined by the Committee.  Such Dividend Equivalent
Rights shall be converted to cash or additional Shares by such formula and at
such time and subject to such limitation as may be determined by the
Committee.  With respect to Dividend Equivalent Rights granted with respect to
Options intended to be qualified performance-based compensation for purposes of
Section 162(m) of the Code, such Dividend Equivalent Rights shall be payable
regardless of whether such Option is exercised.  If a Dividend Equivalent Right
is granted in respect of another Award hereunder, then, unless otherwise stated
in the Award Agreement, in no event shall the Dividend Equivalent Right be in
effect for a period beyond the time during which the applicable portion of the
underlying Award is in effect.
 
 
8.2
Certain Terms.

 
(a)      The term of a Dividend Equivalent Right shall be set by the Committee
in its discretion.
 
(b)      Unless otherwise determined by the Committee, except as contemplated by
Section 8.4, a Dividend Equivalent Right is exercisable or payable only while
the Participant is an employee, Director or consultant.
 
(c)      Payment of the amount determined in accordance with Section 8.1 shall
be in cash, in Common Stock or a combination of both, as determined by the
Committee.
 
(d)      The Committee may impose such employment-related conditions on the
grant of a Dividend Equivalent Right as it deems appropriate in its discretion.
 

--------------------------------------------------------------------------------


 
8.3
Other Types of Dividend Equivalent Rights.

 
The Committee may establish a program under which Dividend Equivalent Rights of
a type whether or not described in the foregoing provisions of this Section 8
may be granted to Participants.  For example, and without limitation, the
Committee may grant a Dividend Equivalent Right in respect of each Share subject
to an Option or with respect to a Phantom Share, which right would consist of
the right (subject to Section 8.4) to receive a cash payment in an amount equal
to the dividend distributions paid on a Share from time to time.
 
 
8.4
Deferral.

 
The Committee may establish a program or programs (taking into account, without
limitation, the possible application of Section 409A of the Code, as the
Committee may deem appropriate) under which Participants (i) will have Phantom
Shares credited, subject to the terms of Sections 7.4 and 7.5 as though directly
applicable with respect thereto, upon the granting of Dividend Equivalent
Rights, or (ii) will have payments with respect to Dividend Equivalent Rights
deferred.  In the case of the foregoing clause (ii), such program may include,
without limitation, provisions for the crediting of earnings and losses on
unpaid amounts, and, if permitted by the Committee, provisions under which
Participants may select from among hypothetical investment alternatives for such
deferred amounts in accordance with procedures established by the Committee.
 
9.
OTHER EQUITY-BASED AWARDS.

 
The Committee shall have the right (i) to grant other Awards based upon the
Common Stock having such terms and conditions as the Committee may determine,
including, without limitation, the grant of Shares based upon certain
conditions, the grant of Partnership Units based upon certain conditions and the
grant of stock appreciation rights and (ii) to grant interests (which may be
expressed as units or otherwise) in Cogdell Spencer LP.
 
10.
PERFORMANCE GOALS.

 
The Committee, in its discretion, may, in the case of Awards (including, in
particular, Awards other than Options) intended to qualify for an exception from
the limitation imposed by Section 162(m) of the Code (“Performance-Based
Awards”), (i) establish one or more performance goals (“Performance Goals”) as a
precondition to the issuance or vesting of Awards, and (ii) provide, in
connection with the establishment of the Performance Goals, for predetermined
Awards to those Participants (who continue to meet all applicable eligibility
requirements) with respect to whom the applicable Performance Goals are
satisfied.  The Performance Goals shall be based upon the criteria set forth in
Exhibit A hereto which is hereby incorporated herein by reference as though set
forth in full.  The Performance Goals shall be established in a timely fashion
such that they are considered pre-established for purposes of the rules
governing performance-based compensation under Section 162(m) of the
Code.  Prior to the award or vesting, as applicable, of affected Awards
hereunder, the Committee shall have certified that any applicable Performance
Goals, and other material terms of the Award, have been satisfied.  Performance
Goals which do not satisfy the foregoing provisions of this Section 10 may be
established by the Committee with respect to Awards not intended to qualify for
an exception from the limitations imposed by Section 162(m) of the Code.
 

--------------------------------------------------------------------------------


11.
TAX WITHHOLDING.

 
 
11.1
In General.

 
The Company, or a properly designated paying agent, shall be entitled to
withhold from any payments or deemed payments any amount of tax withholding
determined by the Committee to be required by law.  Without limiting the
generality of the foregoing, the Committee may, in its discretion, require the
Participant to pay to the Company at such time as the Committee determines the
amount that the Committee deems necessary to satisfy the Company’s obligation to
withhold federal, state or local income or other taxes incurred by reason of
(i) the exercise of any Option, (ii) the lapsing of any restrictions applicable
to any Restricted Stock, (iii) the receipt of a distribution in respect of
Phantom Shares or Dividend Equivalent Rights or (iv) any other applicable
income-recognition event (for example, an election under Section 83(b) of the
Code).
 
 
11.2
Share Withholding.

 
(a)      Upon exercise of an Option, the Optionee may, if approved by the
Committee in its discretion, make a written election to have Shares then issued
withheld by the Company from the Shares otherwise to be received, or to deliver
previously owned Shares, in order to satisfy the liability for such withholding
taxes.  In the event that the Optionee makes, and the Committee permits, such an
election, the number of Shares so withheld or delivered shall have an aggregate
Fair Market Value on the date of exercise sufficient to satisfy the applicable
withholding taxes.  Where the exercise of an Option does not give rise to an
obligation by the Company to withhold federal, state or local income or other
taxes on the date of exercise, but may give rise to such an obligation in the
future, the Committee may, in its discretion, make such arrangements and impose
such requirements as it deems necessary or appropriate.
 
(b)      Upon lapsing of restrictions on Restricted Stock (or other
income-recognition event), the Grantee may, if approved by the Committee in its
discretion, make a written election to have Shares withheld by the Company from
the Shares otherwise to be released from restriction, or to deliver previously
owned Shares (not subject to restrictions hereunder), in order to satisfy the
liability for such withholding taxes.  In the event that the Grantee makes, and
the Committee permits, such an election, the number of Shares so withheld or
delivered shall have an aggregate Fair Market Value on the date of exercise
sufficient to satisfy the applicable withholding taxes.
 
(c)      Upon the making of a distribution in respect of Phantom Shares or
Dividend Equivalent Rights, the Grantee may, if approved by the Committee in its
discretion, make a written election to have amounts (which may include Shares)
withheld by the Company from the distribution otherwise to be made, or to
deliver previously owned Shares (not subject to restrictions hereunder), in
order to satisfy the liability for such withholding taxes.  In the event that
the Grantee makes, and the Committee permits, such an election, any Shares so
withheld or delivered shall have an aggregate Fair Market Value on the date of
exercise sufficient to satisfy the applicable withholding taxes.
 
 
11.3
Withholding Required.

 
Notwithstanding anything contained in the Plan or the Award Agreement to the
contrary, the Participant’s satisfaction of any tax-withholding requirements
imposed by the Committee shall be a condition precedent to the Company’s
obligation as may otherwise be provided hereunder to provide Shares to the
Participant and to the release of any restrictions as may otherwise be provided
hereunder, as applicable; and the applicable Option, Restricted Stock, Phantom
Shares or Dividend Equivalent Rights shall be forfeited upon the failure of the
Participant to satisfy such requirements with respect to, as applicable, (i) the
exercise of the Option, (ii) the lapsing of restrictions on the Restricted Stock
(or other income-recognition event) or (iii) distributions in respect of any
Phantom Share or Dividend Equivalent Right.
 

--------------------------------------------------------------------------------


12.
REGULATIONS AND APPROVALS.

 
(a)      The obligation of the Company to sell Shares with respect to an Award
granted under the Plan shall be subject to all applicable laws, rules and
regulations, including all applicable federal and state securities laws, and the
obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.
 
(b)      The Committee may make such changes to the Plan as may be necessary or
appropriate to comply with the rules and regulations of any government authority
or to obtain tax benefits applicable to an Award.
 
(c)      Each grant of Options, Restricted Stock, Phantom Shares (or issuance of
Shares in respect thereof) or Dividend Equivalent Rights (or issuance of Shares
in respect thereof), or other Award under Section 9 (or issuance of Shares in
respect thereof), is subject to the requirement that, if at any time the
Committee determines, in its discretion, that the listing, registration or
qualification of Shares issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of Options, Shares of
Restricted Stock, Phantom Shares, Dividend Equivalent Rights, other Awards or
other Shares, no payment shall be made, or Phantom Shares or Shares issued or
grant of Restricted Stock or other Award made, in whole or in part, unless
listing, registration, qualification, consent or approval has been effected or
obtained free of any conditions in a manner acceptable to the Committee.
 
(d)      In the event that the disposition of stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act, and is not otherwise exempt from such registration, such Shares
shall be restricted against transfer to the extent required under the Securities
Act, and the Committee may require any individual receiving Shares pursuant to
the Plan, as a condition precedent to receipt of such Shares, to represent to
the Company in writing that such Shares are acquired for investment only and not
with a view to distribution and that such Shares will be disposed of only if
registered for sale under the Securities Act or if there is an available
exemption for such disposition.
 
(e)      Notwithstanding any other provision of the Plan, the Company shall not
be required to take or permit any action under the Plan or any Award Agreement
which, in the good-faith determination of the Company, would result in a
material risk of a violation by the Company of Section 13(k) of the Exchange
Act.
 

--------------------------------------------------------------------------------


13.
INTERPRETATION AND AMENDMENTS; OTHER RULES.

 
The Committee may make such rules and regulations and establish such procedures
for the administration of the Plan as it deems appropriate.  Without limiting
the generality of the foregoing, the Committee may (i) determine the extent, if
any, to which Options, Phantom Shares or Shares (whether or not Shares of
Restricted Stock), Dividend Equivalent Rights or other equity-based Awards shall
be forfeited (whether or not such forfeiture is expressly contemplated
hereunder); (ii) interpret the Plan and the Award Agreements hereunder, with
such interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law, provided that the Committee’s
interpretation shall not be entitled to deference on and after a Change in
Control except to the extent that such interpretations are made exclusively by
members of the Committee who are individuals who served as Committee members
before the Change in Control; and (iii) take any other actions and make any
other determinations or decisions that it deems necessary or appropriate in
connection with the Plan or the administration or interpretation thereof.  In
the event of any dispute or disagreement as to the interpretation of the Plan or
of any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan, the decision of the Committee, except as
provided in clause (ii) of the foregoing sentence, shall be final and binding
upon all persons.  Unless otherwise expressly provided hereunder, the Committee,
with respect to any grant, may exercise its discretion hereunder at the time of
the Award or thereafter.  No action which is otherwise permitted under or in
connection with the Plan shall be prohibited hereunder merely because it
constitutes a repricing of an Award, and, in furtherance of the foregoing, the
Committee is expressly authorized and empowered, without limitation, to effect
repricings that are consistent with the terms of the Plan.  Notwithstanding the
foregoing, no repricing of an Award shall be permitted.  The Board may amend the
Plan as it shall deem advisable, except that no amendment may adversely affect a
Participant with respect to an Award previously granted unless such amendments
are required in order to comply with applicable laws; provided that the Board
may not make any amendment in the Plan that would, if such amendment were not
approved by the holders of the Common Stock, cause the Plan to fail to comply
with any requirement of applicable law or regulation, unless and until the
approval of the holders of such Common Stock is obtained.
 
14.
CHANGES IN CAPITAL STRUCTURE.

 
(a)      If (i) the Company or its Subsidiaries shall at any time be involved in
a merger, consolidation, dissolution, liquidation, reorganization, exchange of
shares, sale of all or substantially all of the assets or stock of the Company
or its Subsidiaries or a transaction similar thereto, (ii) any stock dividend,
stock split, reverse stock split, stock combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
or its Subsidiaries, or any distribution to holders of Common Stock other than
cash dividends, shall occur or (iii) any other event shall occur which in the
judgment of the Committee necessitates action by way of adjusting the terms of
the outstanding Awards, then:
 
(x)           the maximum aggregate number of Shares which may be made subject
to Options and Dividend Equivalent Rights under the Plan, the maximum aggregate
number and kind of Shares of Restricted Stock that may be granted under the
Plan, and the maximum aggregate number of Phantom Shares and other Awards which
may be granted under the Plan may be appropriately adjusted by the Committee in
its discretion; and
 
(y)           the Committee shall take any such action as in its discretion
shall be necessary to maintain each Participants’ rights hereunder (including
under their Award Agreements) with respect to Options, Phantom Shares and
Dividend Equivalent Rights (and, as appropriate, other Awards under the Plan),
so that they are substantially proportionate to the rights existing in such
Options, Phantom Shares and Dividend Equivalent Rights (and other Awards under
the Plan) prior to such event, including, without limitation, adjustments in
(A) the number of Options, Phantom Shares and Dividend Equivalent Rights (and
other Awards under the Plan) granted, (B) the number and kind of shares or other
property to be distributed in respect of Options, Phantom Shares and Dividend
Equivalent Rights (and other Awards under the Plan, as applicable), (C) the
Option Price and Phantom Share Value, and (D) performance-based criteria
established in connection with Awards; provided that, in the discretion of the
Committee, the foregoing clause (D) may also be applied in the case of any event
relating to a Subsidiary if the event would have been covered under this
Section 14(a) had the event related to the Company.
 

--------------------------------------------------------------------------------


To the extent that such action shall include an increase or decrease in the
number of Shares (or units of other property then available) subject to all
outstanding Awards, the number of Shares (or units) available under Section 4
shall be increased or decreased, as the case may be, proportionately, as may be
determined by the Committee in its discretion.
 
(b)      Any Shares or other securities distributed to a Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by Section 6, including
depositing the certificates therefor with the Company together with a stock
power and bearing a legend as provided in Section 6.2(a).
 
(c)      If the Company shall be consolidated or merged with another corporation
or other entity, each Grantee who has received Restricted Stock that is then
subject to restrictions imposed by Section 6.3 may be required to deposit with
the successor corporation the certificates, if any, for the stock or securities
or the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with Section 6.2(b), and
such stock, securities or other property shall become subject to the
restrictions and requirements imposed by Section 6.3, and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in Section 6.2(a).
 
(d)      If a Change in Control shall occur, then the Committee, as constituted
immediately before the Change in Control, may make such adjustments as it, in
its discretion, determines are necessary or appropriate in light of the Change
in Control, provided that the Committee determines that such adjustments do not
have an adverse economic impact on the Participant as determined at the time of
the adjustments.
 
(e)      The judgment of the Committee with respect to any matter referred to in
this Section 14 shall be conclusive and binding upon each Participant without
the need for any amendment to the Plan.
 
15.
MISCELLANEOUS.

 
 
15.1
No Rights to Employment or Other Service.

 
Nothing in the Plan or in any grant made pursuant to the Plan shall confer on
any individual any right to continue in the employ or other service of the
Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries and its shareholders to terminate the individual’s
employment or other service at any time.
 
 
15.2
No Fiduciary Relationship.

 
Nothing contained in the Plan (including without limitation Sections 7.5(c) and
8.4, and no action taken pursuant to the provisions of the Plan, shall create or
shall be construed to create a trust or any kind, or a fiduciary relationship
between the Company or its Subsidiaries, or their officers or the Committee, on
the one hand, and the Participant, the Company, its Subsidiaries or any other
person or entity, on the other.
 

--------------------------------------------------------------------------------


 
15.3
Notices.

 
All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Committee or mailed to its principal office, addressed to the
attention of the Committee; and if to the Participant, shall be delivered
personally, sent by facsimile transmission or mailed to the Participant at the
address appearing in the records of the Company.  Such addresses may be changed
at any time by written notice to the other party given in accordance with this
Section 15.3.
 
 
15.4
Exculpation and Indemnification.

 
The Company shall indemnify and hold harmless the members of the Board and the
members of the Committee from and against any and all liabilities, costs and
expenses incurred by such persons as a result of any act or omission to act in
connection with the performance of such person’s duties, responsibilities and
obligations under the Plan, to the maximum extent permitted by law, other than
such liabilities, costs and expenses as may result from the gross negligence,
bad faith, willful misconduct or criminal acts of such persons.
 
 
15.5
Compliance with Section 409A of the Code.

 
(a)           Any Award Agreement issued under the Plan that is subject to
Section 409A of the Code shall include such additional terms and conditions as
may be required to satisfy the requirements of Section 409A of the Code.
 
(b)           With respect to any Award issued under the Plan that is subject to
Section 409A of the Code, and with respect to which a payment or distribution is
to be made upon a Termination of Service, if the Participant is determined by
the Company to be a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code and any of the Company’s stock is publicly traded
on an established securities market or otherwise, such payment or distribution
may not be made before the date which is six months after the date of
Termination of Service (to the extent required under Section 409A of the Code).
 
(c)           To the extent compliance with Section 409A of the Code is
intended, the Board and the Committee shall administer the Plan, and exercise
authority and discretion under the Plan, consistent with the requirements of
Section 409A of the Code or any exemption thereto.
 
(d)           The Company makes no representation or warranty and shall have no
liability to any Participant or any other person if any provisions of this Plan
or any Award Agreement issued pursuant hereto are determined to constitute
deferred compensation subject to Section 409A of the Code but do not satisfy an
exemption from, or the conditions of, such Section.
 
 
15.6
Captions.

 
The use of captions in this Plan is for convenience.  The captions are not
intended to provide substantive rights.
 
 
15.7
Governing Law.

 
THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF MARYLAND WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF LAW.
 
 
15.8
Gender Neutral

 
Wherever used herein, a pronoun in the masculine gender shall be considered as
including the feminine gender unless the context clearly indicates otherwise.
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
 


 
 
PERFORMANCE CRITERIA
 
Performance-Based Awards intended to qualify as “performance-based” compensation
under Section 162(m) of the Code, may be payable upon the attainment of
objective performance goals that are established by the Committee and relate to
one or more Performance Criteria, in each case on specified date or over any
period, up to 10 years, as determined by the Committee.  Performance Criteria
may (but need not) be based on the achievement of the specified levels of
performance under one or more of the measures set out below relative to the
performance of one or more other corporations or indices.
 
“Performance Criteria” means the following business criteria (or any combination
thereof) with respect to one or more of the Company, any participating company
or any division or operating unit thereof:
 
(i)           pre-tax income,
 
(ii)           after-tax income,
 
 
(iii)
net income (meaning net income as reflected in the Company’s financial reports
for the applicable period, on an aggregate, diluted and/or per share basis),

 
 
(iv)
operating income,

 
 
(v)
cash flow,

 
 
(vi)
earnings per share,

 
 
(vii)
return on equity,

 
 
(viii)
return on invested capital or assets,

 
 
(ix)
cash and/or funds available for distribution,

 
 
(x)
appreciation in the fair market value of the Common Stock,

 
 
(xi)
return on investment,

 
 
(xii)
shareholder return (meaning the per annum compounded rate of increase in the
Fair Market Value of an investment in Shares on the first day of the Performance
Period (assuming purchase of Shares at their Fair Market Value on such day)
through the last day of the Performance Period, plus all dividends or
distributions paid with respect to such Shares during the Performance Period,
and assuming reinvestment in Shares of all such dividends and distributions,
adjusted to give effect to Section 14 of the Plan).

 
 
(xiii)
net earnings growth,

 
 
(xiv)
stock appreciation (meaning an increase in the price or value of the Common
Stock after the date of grant of an award and during the applicable period),

 
 
(xv)
related return ratios,

 

--------------------------------------------------------------------------------


 
(xvi)
increase in revenues,

 
 
(xvii)
net earnings,

 
 
(xviii)
changes (or the absence of changes) in the per share or aggregate market price
of the Company’s Common Stock,

 
 
(xix)
number of securities sold,

 
 
(xx)
earnings before any one or more of the following items: interest, taxes,
depreciation or amortization for the applicable period, as reflected in the
Company’s financial reports for the applicable period,

 
 
(xxi)
total revenue growth (meaning the increase in total revenues after the date of
grant of an award and during the applicable period, as reflected in the
Company’s financial reports for the applicable period),

 
 
(xxii)
the Company’s published ranking against its peer group of real estate investment
trusts based on total shareholder return,

 
 
(xxiii)
funds from operations, and

 
 
(xxiv)
funds from operations modified, which adds back to the traditional definition of
“funds from operations” a non-cash amortization of non-real estate related
intangible assets associated with purchase accounting.

 
Performance Goals may be absolute amounts or percentages of amounts, may be
relative to the performance of other companies or of indexes or may be based
upon absolute values or values determined on a per-share basis.
 
Except as otherwise expressly provided, all financial terms are used as defined
under Generally Accepted Accounting Principles (“GAAP”) and all determinations
shall be made in accordance with GAAP, as applied by the Company in the
preparation of its periodic reports to shareholders.
 
To the extent permitted by Section 162(m) of the Code, unless the Committee
provides otherwise at the time of establishing the Performance Goals, for each
fiscal year of the Company, there shall be objectively determinable adjustments,
as determined in accordance with GAAP, to any of the Performance Criteria
described above for one or more of the items of gain, loss, profit or expense:
(A) determined to be extraordinary or unusual in nature or infrequent in
occurrence, (B) related to the disposal of a segment of a business, (C) related
to a change in accounting principle under GAAP, (D) related to discontinued
operations that do not qualify as a segment of a business under GAAP, and
(E) attributable to the business operations of any entity acquired by the
Company during the fiscal year.
 


 


 


 

 
 

--------------------------------------------------------------------------------

 
